DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three distinct evaporators, as recited in claim 2, and the intercooler, as recited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because figures 2-5b are not in black ink, as required.  This is most evident for figures 2 and 4, which have various shades of gray throughout the entire figures, but is also apparent in figures 3, 5a, and 5b, which each appear to use gray instead of black for the individual components of the refrigeration system, with the refrigerant lines connecting the components in black. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both a valve, in figure 3, and a brine circulation pump, in figures 5a and 5b. There is no provision for the use of brackets or parenthesis as part of the reference characters, and brackets or parenthesis may not be used to distinguish one character from another, because brackets are used for the purpose of deletion. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e. "the present invention relates to").  Correction is required.  See MPEP § 608.01(b).

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities: Although the applicant appears to have intended to claim priority to a Korean application, the reference to related applications appears to have been removed from the amended specification as filed December 23, 2019.

Throughout the specification, there are elements which appear to have been translated in a way that is not grammatically or idiomatically correct. 
For example, each time the specification described the chambers, they are described as a temperature range "of quick-freezing chamber", which is idiomatically incorrect. "-40~-30°C of quick-freezing chamber" should be "a quick-freezing chamber with a temperature range of -40° to -30°C" to be grammatically and idiomatically correct. A dash may be used between the numbers, provided a space is placed between the dash and the negative sign of the second number so they are clearly distinct. A space between the negative sign and the number it applies to is not recommended, because it can lead to the negative sign being on one line and the number on another, as is the case on page 1 of the specification as filed on December 23, 2019, as well as on page 1 of the specification as filed July 18, 2019.   Additionally, the first number in the range is currently followed by a tilde and then a dash, instead of just a dash, as is customary.  
Similarly, in the first paragraph of the “description of prior art” section of the specification, “the absorption of evaporation heat energy makes the loading place to be cooled” is idiomatically incorrect, and it appears it should be  “Of course, the absorption of heat energy by evaporation of the refrigerant cools the load.” The same paragraph refers to the cooling load or load as the “loading space” instead of the “loading place” in the first sentence, and this also appears to be idiomatically incorrect.
On page 12 of the specification submitted July 18, 2019, “away from” is repeated in “passing through electronic valve (e, f) away from away from condenser” on lines 9-10.
On page 15, manual valves 3 and 5 are described as “spaying” refrigerant. It appears this may be intended to be “spraying” instead of “spaying”.
Throughout the specification and claims, leading words like “the”, “a”, and “and” have been omitted, causing the phrases the words should be in to be grammatically incorrect. This includes the second sentence of the first paragraph of “description of prior art”, found on page 1 of the specification, and “The structure of compressor is designed for” in the following paragraph should be either “The structure of a compressor” or “The structure of the compressor”. These are only exemplary, and not exhaustive; proofreading the application is the responsibility of the applicant, not the examiner.
Appropriate correction is required.
Claim Objections
Claims 5 and 6 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 5 and 6 contain reference characters which are enclosed by square brackets (for example, circulation pump [5] in line 4 of claim 4) instead of parenthesis (for example, check valve (V7) has a reference character enclosed by parenthesis on line 4 of claim 5, as is permitted).
This can be overcome by either deleting the reference characters entirely or replacing the square brackets with parenthesis.
Claim 2 is objected to because of the following informalities:  the semicolons ending each of the items numbered 1-4 are placed with a space between the semicolon and the immediately .  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-6, it is unclear whether a method of cooling (as appears to be recited in the words “comprising the 3 stage cooling steps of” in the preamble of claim 1) or a system or machine for cooling (as appears to be recited in the first part of the preamble of claim 1, “a 3 stage cooling and energy saving defrosting system”, and as also appears to be recited in the preamble of claim 2, “wherein the structure of 3-stage cooling system comprises”) is intended to be recited.
For the purpose of examination, “A 3 stage cooling and energy saving defrosting system using -40~30 degrees C of quick-freezing chamber, -20~-15 degrees C of freezing chamber, and 0~5 degrees C of refrigerating chamber, comprising the 3 stage cooling steps of” will be interpreted as “A 3 stage cooling and energy saving defrosting system using a quick-freezing chamber, a freezing chamber, and a refrigerating chamber”. 
Similarly, “-40~-30 degrees C of quick-freezing step in quick-freezing chamber” will be interpreted as “a quick-freezing chamber”, “-20~-15 degrees C of freezing step in freezing chamber will be interpreted as “a freezing chamber”, and “0~5 degrees C of refrigerating step in refrigerating chamber” will be interpreted as “a refrigerating chamber”.
Regarding claim 1, it is unclear what is intended to be encompassed by the limitation “the liquid phase refrigerant sprayed from electronic valve away from condenser after 2 step compression is evaporated”. In particular, because claim 1 does not recite an intercooler and because the figures do not appear to disclose distinct compression steps, such as could be achieved with an injection port within the compressor, it is unclear what makes the compression “2 step” as recited. Furthermore, as disclosed, the refrigerant does not appear to be sprayed; instead, electronic valve S3 appears to be used to lower the pressure of the refrigerant entering the evaporator.
For the purpose of examination, “the liquid phase refrigerant sprayed from electronic valve away from condenser after 2 step compression is evaporated and then the ultra lower temperature of liquid phase refrigerant sequentially is further evaporated until the quick-freezing chamber to be lower than -40 degrees C” will be interpreted as “the liquid phase refrigerant is lowered in pressure by an electronic valve after passing through the condenser, and is then evaporated to lower the temperature of the quick-freezing chamber.”
Regarding claim 1, as disclosed, valves R1-R3 appear to be located such that they control the supply of brine to the evaporators (see figure 4), while refrigerant is supplied via electronic valve S1 and recovered through lines connected to valves V1 and V2 (see figure 4), with the refrigerant and brine loops being disclosed to be not fluidly connected (see figures 5a and 5b), the brine loop being used to supply heat to the evaporator for defrost. However, as recited in claim 1, the refrigerant is “injected” from valves R1 and R2, when the refrigerant is also evaporated. Because brine is defined as a solution of salt in water (see accompanying dictionary definition), after evaporation it is no longer brine because evaporation of brine leaves salt or thicker brine behind, while the material evaporated is water. Therefore, because only one refrigerant is recited, and the recited refrigerant is compressible and evaporates and condenses in the heat exchangers, but the some of the reference numbers used in the claims refer to valves used exclusively for brine, it is unclear what structure is intended to be recited by the claims as read in light of the specification.
For the purpose of examination, “wherein the refrigerant injected from electronic valve (R1) after recovery from quick-freezing chamber is evaporated after closing electronic valve (V1), and the liquid phase refrigerant sprayed from electronic valve (S2) away from condenser can be further evaporated until the freezing chamber to be -20 degrees C” has been interpreted as “the refrigerant recovered from the quick-freezing chamber can be used to cool the freezing chamber”.
For the purpose of examination, “wherein the refrigerant injected from electronic valve (R2) after recovery from quick-freezing chamber and/or freezing chamber is evaporated after closing electronic valve (V2), and the liquid phase refrigerant sprayed from electronic valve (S1) away from condenser can be further evaporated until the refrigerating chamber to be 0 degrees C” has been interpreted as “wherein the refrigerant recovered from the quick-freezing chamber and or freezing chamber can be used to cool the refrigerating chamber.”
Regarding claim 3, it is unclear how step 1 can simultaneously recite that the quick-freezing chamber is between -40 and -30 degrees C and that the quick-freezing chamber is to be “lower than -40” degrees C. Additionally, the reference characters used in claim 3 appear to be for the valves in figure 3, while the reference characters used in claim 1 appear to be for the valves in figure 4. Because the valves disclosed on the refrigerant lines are different between the two figures, not only in what reference characters are used but also in valve type and positioning, it appears that by depending upon claim 1, claim 3 may be attempting to combine embodiments. However, because the particular relative placement of the valves and evaporators has not been clearly recited, the examiner cannot be certain whether or not claim 3 is drawn to the same embodiment as claim 1. Furthermore, the general absence of leading terms like “a”, “an”, “the”, and “said” means the examiner cannot be certain whether or not the same components are being referred back to.
For the purpose of examination, “-40~-30 degrees C of quick-freezing step in quick-freezing chamber, wherein the low temperature of liquid phase refrigerant sprayed from expansion valve (1) passing through electronic valve (a, b) away from condenser after 2 step compression is evaporated until the quick-freezing chamber to be -25 degrees C, and then the ultra lower temperature of liquid phase refrigerant sprayed from expansion valve (2) sequentially is evaporated until the quick-freezing chamber to be lower than -40 degrees C” will be interpreted as “after 2 step compression and cooling in the condenser, the liquid phase refrigerant is lowered in pressure by an expansion valve, and is then used in the quick=freezing evaporator to cool the quick-freezing chamber”.
For the purpose of examination, “-20~-15 degrees C of freezing step in freezing chamber, wherein the vapor phase refrigerant injected from electronic valve (7) after recovery from quick-freezing chamber is evaporated, and the low temperature of liquid phase refrigerant sprayed from electronic valve (4) passing through electronic valve (c, d) away from condenser is evaporated until the freezing chamber to be -20 degrees C” will be interpreted as “refrigerant recovered from the quick-freezing chamber can be used in the freezing evaporator to cool the freezing chamber”.
For the purpose of examination, “0~5 degrees C of refrigerating step in refrigerating chamber, wherein the vapor phase refrigerant injected from electronic valve (8) after recovery from quick-freezing chamber and or freezing chamber is evaporated, and the low temperature of liquid phase refrigerant sprayed from electronic valve (e, f) away from condenser is evaporated until the refrigerating chamber to be 0 degrees C” will be interpreted as “refrigerant recovered from the quick-freezing chamber and or the freezing chamber can be lowered in pressure by an electronic valve and used in the refrigerating evaporator to cool the refrigerating chamber”.
Regarding claim 4, it is unclear what is intended to be encompassed by the term “manual valve”, and which valve or valves are intended to be referred to by the recitation of the valve e.
When attempting to read the claims in light of the specification, the examiner has determined that the descriptions of valves c through f are inconsistent, such that valves c and 3 are described as electronic valves in the first paragraph on page 6 of the specification, but valve e is described as manual in the following paragraph, and then described again as electronic in the same paragraph. Furthermore, the only valves listed in the table of reference characters as manual are valves 3 and 5. It is therefore unclear whether the valve e recited in the claims must be a manual valve or an electronic valve.
Further regarding claim 4, there does not appear to be any specific structure recited with which to perform the “if then” steps. Neither a controller nor temperature or other sensors is recited. Therefore, the “if” statements regarding control of the system appear to be functional, or intended use of the system, rather than structural. Additionally, it is unclear which chamber is intended to be referred to by “for freezing the chamber” in line 3 of claim 4.
For the purpose of examination, “if the temperature of recovered refrigerant from quick-freezing chamber is higher than -20 degrees C in 2nd freezing step, the liquid phase refrigerant is injected and evaporated for freezing the chamber after opening electronic valve (c) and manual valve (e), while the liquid phase refrigerant is injected and evaporated for refrigerating the chamber after opening electronic valve (e) and manual (5), if the temperature of recovered refrigerant from quick-freezing chamber and/or freezing chamber is higher than 0 degrees C in 3rd refrigerating step” will be interpreted as “the system is configured such that refrigerant recovered from the quick-freezing chamber evaporator can be passed through an additional freezing valve and a freezing expansion valve to the freezing chamber evaporator, and can also be passed through an additional refrigerating valve and a refrigerating expansion valve to the refrigerating chamber evaporator.”
Claim 5 recites the limitation "upon selecting the normal operation or the defrosting operation by control panel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Neither normal operation, nor defrosting operation, nor even a control panel at all has been previously recited, and therefore they cannot be referred back to.
Claim 5 recites the limitations "circulation pump", "closing check valve", "brine", and "waste heat storage tank" in lines 4-6.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, it is unclear what is means for the cooling system to be “circulated”, as recited in “the cooling system is operated and circulated after suspending circulation pump 5 for defrosting with closing check valve V7, wherein the wasted heat energy emitted from external condenser 2 is received and stored in the waste heat storage tank, after heat exchanger between external condenser and brine until the temperature of brine becomes to be 30 ~40 degrees C”.
Further regarding claim 5, it is unclear whether the recited “waste heat storage tank” must retain brine within the tank, or whether it must store heat and be in a heat exchange relationship with the brine.
For the purpose of examination, “upon selecting the normal operation or the defrosting operation by control panel; 
in normal operation, the cooling system is operated and circulated after suspending circulation pump 5 for defrosting with closing check valve V7, wherein the wasted heat energy emitted from external condenser 2 is received and stored in the waste heat storage tank, after heat exchanger between external condenser and brine until the temperature of brine becomes to be 30 ~40 degrees C,
while in defrosting operation, the defrosting system is started and operated by restarting and operating circulation pump with opening check valve after suspending the operation of the cooling system, wherein 30~40 degrees C of heated brine stored in the waste heat storage tank is supplied into brine pipe for removing a frost present outer surface of evaporator and 4~15 degrees C of brine is circulated and recovered to waste heat storage tank 4” will be interpreted as 
“further comprising a control panel, a circulation pump, a waste heat storage tank, and brine, wherein the control panel can be used to select normal operation or a defrosting operation; and 
the system is configured to, in normal operation, operate the circulation pump to circulate brine to absorb heat from the condenser and store the heat in the waste heat storage tank, and
while in defrosting operation, start the defrost system by operating the circulation pump after suspending the cooling of the cooling system, and supply heated brine to remove frost from the outer surface of the evaporator”. 
Claim 6 recites the limitation "another route of 3 way valve 6" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear what is intended to be encompassed by the limitation “another route of 3 way valve 6 is open for supplying the heat energy from high temperature of vapor refrigerant directly to the waste heat storage tank by closing normal circulation route of vapor phase refrigerant, while 3 way valve is open for normal circulation route, if the temperature of brine in waste heat storage tank is higher than 40 degrees C, 3 way valve 6 is open for ordinary route”. It is unclear, as recited, whether the refrigerant must pass through the tank itself, or whether the refrigerant must only be routed to send heat from the refrigerant to the tank. Additionally, because no temperature sensor of any kind and no controller of any kind has been recited, it appears that these limitations are merely intended use, instead of structural.
For the purpose of examination, “if the temperature of brine in waste heat storage tank 4 is lower than 40 degrees C in normal operation, another route of 3 way valve 6 is open for supplying the heat energy from high temperature of vapor refrigerant directly to the waste heat storage tank by closing normal circulation route of vapor phase refrigerant, while 3 way valve is open for normal circulation route, if the temperature of brine in waste heat storage tank is higher than 40 degrees C, 3 way valve 6 is open for ordinary route” will be interpreted as “the system is capable of using a valve to reroute refrigerant to supply heat as needed in response to sensed temperature values”.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Senf et al (US Patent Application Publication No. 2015/0338154).
Regarding claim 1, Senf et al discloses a 3 stage cooling and energy saving defrosting system, comprising:
1) a quick-freezing chamber (compartment 1, see figure 2 and paragraph [0030]), wherein liquid phase refrigerant is lowered in pressure by an electronic valve (140, see figure 2) after passing through a compressor (multi-step compressor 20, see figure 2 and paragraph [0030]) and a condenser (heat rejecting heat exchanger 116, see figure 2 and paragraph [0031]);
2) a freezing chamber (compartment 2, see figure 2 and paragraph [0030]), wherein refrigerant recovered from the quick-freezing chamber can be used to cool the freezing chamber; and
3) a refrigerating chamber (compartment 3, see figure 2 and paragraph [0030]), wherein refrigerant recovered from the quick-freezing chamber and or the freezing chamber can be used to cool the refrigerating chamber.
Furthermore, one skilled in the art would recognize that the functions recited are realized by operation of the system.

Regarding claim 2, Senf et al discloses a 3 stage cooling system, comprising:
1) a multi-step compressor (20, see figure 2 and paragraph [0030]) comprising a lower step compressor (portion between compressor suction port and liquid injection line within the compressor) for compressing the vapor phase refrigerant to be a medium pressure, an intercooler (economizer 148, see figure 2 and paragraph [0032]) for cooling the refrigerant until the saturation temperature corresponding to medium pressure (the saturation temperature is the lowest temperature the refrigerant can reach without changing phase, and is therefore the most efficient temperature for the refrigerant to be cooled to without potentially damaging the compressor by having liquid be compressed; additionally, the exact temperature and pressure reached is a function of operating conditions including target compartment temperatures and ambient temperature, as well as a function of the structure of the refrigeration system itself), and a higher step compressor (portion of compressor between liquid injection line and compressor discharge port) for compressing the cooled refrigerant to be high pressure and high temperature vapor phase refrigerant;
2) a condenser (heat rejecting heat exchanger 116, see figure 2 and paragraph [0031]) for condensing the high pressure and high temperature vapor phase refrigerant from the compressor to be liquid phase refrigerant;
3) a quick-freezing evaporator (compartment 1 evaporator 40, see figure 2 and paragraph [0030]) for freezing the chamber using liquid phase refrigerant from the condenser;
4) a freezing evaporator (compartment 2 evaporator 50, see figure 2 and paragraph [0030]) for freezing the chamber using liquid phase refrigerant from the condenser and or vapor phase refrigerant recovered from the quick-freezing chamber; and
5) a refrigerating evaporator (compartment 3 evaporator 60, see figure 2 and paragraph [0030]) for refrigerating the chamber using liquid phase refrigerant from the condenser and or vapor phase refrigerant recovered from the quick-freezing chamber and or freezing chamber.
Furthermore, one of ordinary skill in the art would recognize that the recited functions, such as recovery and evaporation of refrigerant, are realized by operation of the system.

Regarding claim 3, Senf et al discloses:
1) the quick-freezing chamber (compartment 1, see figure 2 and paragraph [0030]), wherein liquid phase refrigerant is lowered in pressure by an electronic valve (140, see figure 2 and paragraph [0033]) after passing through a compressor (multi-step compressor 20, see figure 2 and paragraph [0030]) and a condenser (heat rejecting heat exchanger 116, see figure 2 and paragraph [0031]);
2) a freezing chamber (compartment 2, see figure2 and paragraph [0030]), wherein refrigerant recovered from the quick-freezing chamber can be used to cool the freezing chamber (see figure 2); and
3) a refrigerating chamber (compartment 3, see figure 2 and paragraph [0030]), wherein refrigerant recovered from the quick-freezing chamber and or the freezing chamber can be used to cool the refrigerating chamber (see figure 2).
Furthermore, one skilled in the art would recognize that the functions recited are realized by operation of the system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Senf et al (US Patent Application Publication No. 2015/0338154) in view of Park et al (US Patent Application Publication No. 2017/0131005).
Regarding claim 5, most elements are disclosed by Senf et al, as addressed in the above rejection of claims 1-3.
It is noted that Senf et al does not disclose a control panel used to select normal or defrosting operation, and Senf et al does not disclose the use of brine to supply the heat for defrosting.
However, Park et al explicitly discloses the use of brine to supply heat for defrosting, with a control panel using a frost sensor to control entry into and exiting from the defrost mode (see paragraph [0019] and figure 2a) for a vapor compression cycle (see figure 2a) and a heat storage tank  (E, see figure 2a; additionally, brine tank 30 may be a heat storage tank) used to store heat which can be used to defrost the vapor compression system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a control panel and brine loop for defrosting, with the control panel selecting either normal or defrost operation, as is disclosed by Park, in the system of Senf, in order to enable more energy efficient defrosting, as is also disclosed by Park. 

Regarding claim 6, the system of Senf in view of Park is capable of rerouting refrigerant in response to sensed temperatures (see figure 2 and step 206 in figure 3 of Senf, as well as figure 2a of Park), as each system individually is capable of rerouting refrigerant in response to sensed temperatures.

As best understood by the examiner in view of the indefiniteness of the claims, claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senf et al (US Patent Application Publication No. 2015/0338154) in view of Park et al (US Patent Application Publication No. 2004/0035132).
Regarding claim 4, most elements are disclosed by Senf et al, as detailed in the above rejection of claims 1-3.
Additionally, Senf explicitly discloses a controller and refrigerant temperature sensors (controller 550, refrigerant temperature sensors 141, 151, 161, see paragraph [0033] and figures 2 and 3), with the controlling determining the degree of opening of various valves in response to the sensed temperatures (see figure 3, particularly steps 200, 204, and 205).
It is noted that Senf does not explicitly disclose two valves in series which both need to be opened in order to cool each chamber.
However, Park et al explicitly discloses two valves in series, one being an expansion valve (61) and the other being an additional valve (31),  which must both be open in order to cool each of three evaporators and therefore the associated spaces the evaporators are intended to cool (see figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement two valves, one for regulation of whether or not an evaporator is operating at all and the other being an expansion valve, for each evaporator in the system of Senf, in order to permit shutoff of evaporators individually in the event that the associated chamber is not needed or has no thermal demand.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763